Citation Nr: 1755694	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

2. Entitlement to an initial disability rating in excess of 20 percent for a right knee meniscal disability, to include whether a compensable rating is warranted prior to September 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from August 1975 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the rating for the right knee disability, characterized as a history of painful right knee with history suggestive of meniscal injury, to 10 percent effective June 23, 2008, the date of the claim for increase.  In an April 2015 rating decision, the RO granted a separate 20 percent disability rating for a right knee meniscal disability effective September 1, 2010.

This matter was previously before the Board in November 2014, at which time it was remanded for further development, and in May 2016, at which time the claims were denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In an order issued the same month, the Court granted the JMR, vacating the May 2016 Board decision and remanding the matter to the Board for action consistent with the order.  

The Board again remanded the matter for additional development in a April 2017 decision.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.





FINDINGS OF FACT

1. The Veteran's right knee arthritis has been manifested by joint pain, locking, effusion, and painful motion.  There has been no showing of compensable loss of motion at any point during the current appeal period.

2.  From July 5, 2017, the Veteran's right knee has demonstrated slight instability.

2. The Veteran's right knee disability has been characterized by symptoms including joint locking, pain, and effusion into the joint, from June 3, 2008.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2017).

2. The criteria for a separate 10 percent disability rating for instability of the right knee from July 5, 2017 have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

2. The criteria for an effective date of June 3, 2008, but no earlier, for a separate award of 20 percent disability for locking, effusion and pain in the right knee have been met.  38 U.S.C. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone several VA examinations, most recently in July 2017.  The Board finds this most recent examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a disability rating in excess of 10 percent for right knee arthritis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).  

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In this case, the Veteran's right knee disability is assigned a 10 percent disability rating for functional loss due to painful motion pursuant to 38 C.F.R. § 4.59, which allows for the assignment of the lowest compensable rating for limitation of motion available for a joint if there is acknowledged painful motion, even if the range of motion is not limited to the lowest compensable level under the applicable diagnostic code. Burton, supra.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion, the lowest compensable rating for limitation of motion is 10 percent. Thus, this rating was assigned for the Veteran's painful motion of the right knee.  See Deluca, 8 Vet. App. 202.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran has been assigned a separate rating of 20 percent under this Diagnostic Code, as discussed below.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a veteran may be awarded separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran is service-connected for a right knee disability, characterized as a history of painful right knee with a history suggestive of right meniscal injury.  The medical file in this case shows a longstanding history of right knee problems.  The instant claim for an increased rating was received in June 2008, so this decision will focus on the evidence from that date forward.

Private treatment records from November 2008 indicate the presence of right knee pain and swelling.  At a March 2009 VA examination, these symptoms were confirmed, and the Veteran complained of a degree of knee instability, explaining his knee periodically "gave way."  The Veteran further reported pain on use, particularly when walking long distances or exercising.  The examiner noted a slight limp, and the Veteran's right knee was tender to palpation.  Ligaments were stable.  Range of motion testing revealed extension to 0 degrees and flexion to 125 degrees, with crepitus.  There was no loss of range of motion with three repetitions of testing.  Lower extremity muscle strength was normal.  Based on diagnostic imaging, the examiner furnished a diagnosis of traumatic arthritis.  

The Veteran continued to complain of right knee pain to private and VA providers following that examination, and, at a September 2010 VA examination for other disabilities, the Veteran reported pain, swelling, and instability in his right knee, exacerbated with prolonged use, and particularly problematic when climbing stairs.  He reported flare-ups at a frequency of approximately six times per month, and stated that he had had to curtail his activities due to knee pain.  Range of motion testing of the knee was unchanged from March 2009, but the Veteran reported pain throughout the range of motion.  Muscle strength was again normal.  

Treatment records covering the period at issue show consistent complaints of right knee pain, but do not suggest significant worsening or improvement.  Another VA examination was conducted in April 2015.  At that examination, the Veteran demonstrated full range of motion without pain.  The examiner noted crepitus, but there was no tenderness to palpation, no pain with weight bearing, and no additional loss of range of motion with three repetitions of testing.  The Veteran reported flare-ups occurring at a frequency of five per year, adding his symptoms continued to prevent him from partaking of a range of activities, including sports and exercise.  Muscle strength remained normal, and the Veteran confirmed there was no history of recurrent subluxation or lateral instability.  The absence of instability was confirmed by testing.  The examiner confirmed the previous diagnosis of degenerative arthritis, based on diagnostic imaging, but indicated the disability did not affect the Veteran's ability to perform any occupational task, although he acknowledged the Veteran's statements that he had to take frequent breaks throughout the day due to symptoms.

Because the April 2015 VA examiner did not offer an opinion as to whether pain, weakness, fatigability, or incoordination would be expected to significantly limit functional ability with repeated use over time or during flare-ups, a subsequent VA examination was ordered.  The examination was conducted in July 2017.  The Veteran demonstrated flexion to 135 degrees and extension to 5 degrees, the examiner explaining that the slight limitation to range of motion, alone, would not be expected to cause functional loss.  The Veteran did demonstrate pain on weight bearing, and crepitus was present, but there was no tenderness to palpation.  The Veteran lost a slight degree of range of motion after three repetitions of testing, with flexion limited to 120 degrees and extension to 10 degrees.  There was no ankylosis, and the Veteran demonstrated normal lower extremity strength, albeit with slight anterior and lateral instability.  No history of subluxation was noted.  The examiner concluded that the Veteran would be expected to experience weakness and lack of endurance with repeated use over time due to pain, fatigability, and incoordination, but that no appreciable functional loss would be expected during flare-ups.  

After careful review of the record, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent right knee arthritis because no compensable degree of limitation of motion in extension or flexion has ever been demonstrated on objective testing.  In other words, the Board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As noted, the award of a 10 percent rating was based instead on the Veteran's reported symptoms including pain on motion.  See Deluca, 8 Vet. App. 202.  

The Veteran is not entitled to a 20 percent disability rating during this time period under Diagnostic Code 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been demonstrated.  

Further, he is receiving the highest rating possible, a 20 percent rating, for his meniscal symptoms under Diagnostic Code 5258. Because his meniscal symptoms are compensated under Diagnostic Code 5258, a separate 10 percent under Diagnostic Code 5259 governing symptomatic semilunar cartilage is not appropriate as it would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2017).  Moreover, there is no objective evidence of ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  So these provisions are inapplicable.

However, the July 2017 VA examiner noted anterior and lateral instability that was characterized as slight.  As such, the Veteran is entitled to a separate 10 percent rating for slight instability as of July 5, 2017, under Diagnostic Code 5257. Because there is no objective evidence of instability prior to this date, an earlier award of compensation for instability is not warranted, and given that the instability was deemed to be mild, a rating higher than 10 percent is not warranted either. 

No additional compensation for functional loss is appropriate, as the Veteran's functional limitations are adequately compensated by his 10 percent rating for painful motion, his separate 20 percent rating for pain, locking and effusion, and the separate 10 percent rating for instability. Thus, a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2017) is not warranted.  

The Board has considered the statements of the Veteran as to the severity of his right knee arthritis during the period of this appeal.  He is certainly competent to report observable symptoms, including worsening of such symptoms.  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability. 

In sum, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's right knee arthritis, 20 percent for his meniscal symptoms, is not warranted. However, a separate 10 percent for instability of the right knee is warranted as of July 5, 2017.

Entitlement to a compensable rating under Diagnostic Code 5259 prior to September 1, 2010

The Veteran contends that he is entitled to an earlier effective date for assignment of a compensable rating for this disability.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2017).   The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Where compensation or pension is increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g). 

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, supra. 

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

The Veteran contends he should be entitled to an earlier effective date for the assignment of a 20 percent rating for his right knee meniscal disability.  The Board agrees with the Veteran's contention.  The Veteran's claim for an increased rating for his right knee disability was received on June 3, 2008, and his service-connected right knee arthritis is assigned a 10 percent rating as of that date.  The examiner who conducted the July 2017 VA examination explained, "the previously diagnosed...meniscal tear [of the] right knee ha[s] developed into the current...right knee arthritis, since such knee pathology is frequently a precursor to osteoarthritis, and progresses to a formal diagnosis of right knee osteoarthritis.  It is more likely than not...that the presumed meniscal tear has persisted and is an integral component of the clinically and symptomatically more significant knee osteoarthritis."  In sum, the examiner is stating that the meniscal condition is longstanding, and that it is associated with the Veteran's right knee arthritis, specifically as a contributing element of that condition.  

Earlier evidence confirms the presence of symptoms including joint locking, effusion into the joint, and pain associated with a meniscal condition.  Notes from the March 2009 VA examination show some degree of effusion, while the September 2010 VA examination revealed a torn meniscus.  Further, the Veteran has advanced credible complaints of joint locking on a consistent basis throughout the appeal period.  

Accordingly, the Board finds that, resolving all reasonable doubt in the Veteran's favor, entitlement to an earlier effective date of June 3, 2008, for a right knee meniscal disability, is warranted.  The Veteran's right knee arthritis is associated with his meniscal injury, and the separate symptoms, that is, those not compensated pursuant to the right knee arthritis, have been present since at least June 2008.  However, there is no basis for a rating in excess of 20 percent for any period.  As noted above, 20 percent is the highest rating available under Diagnostic Code 5258, and no alternative code is appropriately applied to the meniscal injury.



ORDER

Entitlement to a disability rating in excess of 10 percent for right knee arthritis is denied.

Entitlement to a separate 10 percent rating for instability of the right knee from July 5, 2017, is granted, subject to the rules and regulations governing the payment of VA monetary benefits..

An effective date of June 3, 2008, but no earlier, for the assignment of a 20 percent disability rating for a right knee meniscal disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


